Exhibit 10.44

 

Portions of this exhibit marked [*] are omitted and

are requested to be treated confidentially.

 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT (this “Agreement”), is entered into as of June 30, 2004
(“Effective Date”), by and among KING PHARMACEUTICALS, INC., a Tennessee
corporation (“King”), PARKEDALE PHARMACEUTICALS, INC., a Michigan corporation
(“Subsidiary” and together with King, “Seller”), and SALIX PHARMACEUTICALS,
INC., a California corporation (“Salix Sub”) and SALIX PHARMACEUTICALS, LTD., a
Delaware corporation (“Salix Parent” and together with Salix Sub, “Buyer”).

 

WHEREAS, Seller and Buyer have entered into that certain Asset Purchase
Agreement of even date herewith (“APA”) for the sale or license of certain
rights of Seller in the pharmaceutical products known as Anusol-HC® and
Proctocort; and

 

WHEREAS, in connection therewith, Seller wishes to supply to Buyer, and Buyer
wishes to purchase from Seller, Buyer’s entire requirements for certain of the
Anusol-HC® and Proctocort products, for distribution, sale and use in the
Territory pursuant to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

 

ARTICLE 1

DEFINITIONS AND REFERENCES

 

  1.1. Defined Terms.

 

As used in this Agreement, the following capitalized terms have the meanings
specified below:

 

“Acceptable Products” has the meaning set forth in Section 5.1.

 

“Affiliates” means, with respect to any Person, any Persons directly or
indirectly controlling, controlled by, or under common control with, such
Person. For purposes hereof, the term “controlled” (including the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the direct or indirect ability or power to
direct or cause the

 



--------------------------------------------------------------------------------

direction of management policies of such Person or otherwise direct the affairs
of such Person, whether through ownership of voting securities or otherwise.

 

“ANDA” means an abbreviated new drug application requesting permission to place
a drug on the market in accordance with section 505(j) of the FDCA (21 U.S.C.
355(j)) and 21 C.F.R. 314, Part 314 Subpart C, and all supplements filed
pursuant to the requirements of the FDA, including all documents, data and other
information concerning the applicable drug which are necessary for FDA approval
to market the drug in the United States.

 

“Anusol Cream” means Anusol-HC® 2.5% (Hydrocortisone Cream, USP).

 

“API” means active pharmaceutical ingredient.

 

“Applicable Laws” means all laws, rules, regulations, ordinances and other
requirements of any governmental authority or instrumentality within the
Territory.

 

“C.F.R.” means the United States Code of Federal Regulations.

 

“cGMPs” means current Good Manufacturing Practices pursuant to 21 C.F.R. § 211
et seq., as may be amended from time to time.

 

“Closing Date” has the meaning set forth in the APA.

 

“Confidentiality Agreement” has the meaning set forth in Section 9.1.

 

“Discretionary Manufacturing Changes” has the meaning set forth in Section
3.4(b).

 

“FDA” means the United States Food and Drug Administration and any successor
agency or entity that may be established hereafter.

 

“FDCA” means the federal Food, Drug and Cosmetic Act, as amended, and the
regulations promulgated thereunder.

 

“Firm Order” means a written irrevocable firm purchase order for the Products,
which order shall include a delivery schedule specifying the requested delivery
date and quantity for each Product ordered, and the location to which shipment
of the Product is to be delivered.

 

“Force Majeure Event” has the meaning set forth in Section 9.14.

 

“Forecast” has the meaning set forth in Section 2.2(a).

 

“Indemnitee” has the meaning set forth in Section 8.3.

 

-2-



--------------------------------------------------------------------------------

“Indemnitor” has the meaning set forth in Section 8.3.

 

“Person” means a natural person, a corporation, a partnership, a trust, a joint
venture, a limited liability company or any other entity or organization.

 

“Products” means the Anusol Cream; Anusol-HC® 25-mg Suppository (Hydrocortisone
Acetate); and Proctocort® Suppositories (Hydrocortisone Acetate Rectal
Suppositories, 30 mg). “Product” means any of the foregoing individually.

 

“Product Approvals” means any approvals, licenses, registrations or
authorizations granted by, or applications therefor made to, any national,
federal, state or local regulatory agency, department, bureau or other
government entity within the Territory, including the FDA, necessary for the
marketing, manufacture, use, storage, import, transport, or sale of the Products
in a regulatory jurisdiction in the Territory, including the ANDA for the Anusol
Cream.

 

“Purchase Price” has the meaning set forth in Section 4.1.

 

“Quality Agreement” has the meaning set forth in Section 3.12.

 

“Required Labeling Documentation” has the meaning set forth in Section 2.1(c).

 

“Required Manufacturing Changes” has the meaning set forth in Section 3.4(a).

 

“Specifications” means the applicable specifications for manufacturing and
packaging of a Product as manufactured by Seller prior to the Closing Date as
described on Schedule 1.1 attached hereto; provided, that the Specifications for
the Anusol Cream are as set forth in the applicable ANDA therefor.

 

“Stability Date” has the meaning set forth in Section 3.6.

 

“Term” has the meaning set forth in Section 6.1.

 

“Territory” means the fifty (50) states of the United States of America, the
District of Columbia, the Commonwealth of Puerto Rico and all territories or
possessions of the United States.

 

  1.2. Construction of Certain Terms and Phrases.

 

Unless the context of this Agreement otherwise requires: (a) words of any gender
include each other gender; (b) words using the singular or plural number also
include the plural or singular number, respectively; (c) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (d) all references herein to “Articles” or “Sections” are to Articles
or Sections of this Agreement; (e) the term “or” has, except as otherwise
indicated, the

 

-3-



--------------------------------------------------------------------------------

inclusive meaning represented by the phrase “and/or”; and (f) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” Unless otherwise specified in this Agreement, all
references to Products refer to Products manufactured and supplied to Buyer
under this Agreement (and not Products purchased pursuant to the APA).

 

ARTICLE 2

SUPPLY OF THE PRODUCTS

 

  2.1. Sale and Purchase of the Products.

 

(a) Seller shall use commercially reasonable efforts to supply and sell to
Buyer, and Buyer shall purchase from Seller, subject to Section 2.2(d), [*]
percent ([*]%) of Buyer’s requirements for each Product for distribution, sale
and use in the Territory during the Term, pursuant to Firm Orders submitted by
Buyer to Seller from time to time in accordance with Section 2.2, at a price
determined in accordance with Section 4.1.

 

(b) Seller shall manufacture, package, label, store (if and as necessary) and
ship the Products or cause the same to be manufactured, packaged, labeled,
stored (if and as necessary) and shipped in conformity with Section 2.3 and the
applicable Specifications for the Products and in material compliance with all
Applicable Laws, including cGMPs and Product Approvals.

 

(c) Buyer shall control the content and type of all labeling and packaging (and
any changes or supplements thereto) for each Product and shall have the
responsibility, at Buyer’s expense, which expense shall be commercially
reasonable and documented for any changes or supplements thereto. Seller shall
be responsible for obtaining such labels (and any changes or supplements
thereto) and labeling and packaging all Products in accordance with the content
specified by Buyer. Any changes to the labeling and packaging shall be
communicated to Seller in writing at least [*] calendar days prior to the
desired implementation date, together with the required documentation (the
“Required Labeling Documentation”) specifying the content to be included in the
labeling and packaging, including all necessary photo-ready art (or its
substantial equivalent). Seller shall not be required to implement such changes
until its first batch run after the expiration of such [*] day period.

 

(d) Notwithstanding the provisions of Section 2.1(c), with respect to the
initial content and type of labeling and packaging to be provided by Buyer to
Seller with respect to each Product, Seller shall implement such labeling and
packaging as soon as reasonably practicable following Seller’s receipt of the
Required Labeling Documentation with respect thereto from Buyer; provided that
Seller shall ship Product pursuant to the initial Firm Order with such labeling
not later than [*] days following Seller’s receipt of such Required Labeling

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-4-



--------------------------------------------------------------------------------

Documentation; provided further, that the initial Firm Order is submitted by
Buyer to Seller in accordance with the [*] day advance lead time pursuant to
Section 2.2(b).

 

(e) During the term of this Agreement, Buyer hereby grants to Seller a
royalty-free, non-exclusive right and license under such intellectual property
rights that are owned or licensed by Buyer as are necessary to allow Seller to
manufacture and supply the Products exclusively to Buyer under this Agreement.
Seller shall have the right to transfer or sublicense the foregoing right and
license, at Seller’s election, to subcontractor(s) to whom Seller subcontracts
its manufacturing or supply obligations hereunder; provided that (i) Seller may
only subcontract its manufacturing and supply obligations hereunder upon the
prior written consent of Buyer, which consent shall not be unreasonably
withheld, delayed or conditioned, (ii) Buyer shall, upon receipt of a request
for such consent, have the right to immediately and directly engage such
proposed subcontractor as its supplier of the applicable Product(s) and, upon
prior written notice to Seller, terminate this Agreement with respect to such
Product(s) (and upon Seller’s receipt of such notice, this Agreement will be
deemed terminated with respect to such Product(s)), and (iii) Seller may retain
such right and license to the extent necessary to continue manufacturing and
supplying Products in accordance with this Agreement. Seller may subcontract all
or any part of its performance obligations hereunder subject to the preceding
sentence. Neither Seller nor any subcontractor of Seller shall be required to
notify Buyer or obtain Buyer’s consent with respect to its purchase of materials
from third parties for use in its manufacture of the Products hereunder.

 

(f) Buyer acknowledges that Seller does not and will not keep a [*], and will
not be liable for any failure or delays in supply caused by a [*] or a Force
Majeure Event.

 

  2.2. Quarterly Forecasts; Purchase Orders.

 

(a) Buyer shall submit to Seller upon execution of this Agreement and no later
than [*] days before the first day of every calendar quarter during the term
hereof, an eighteen (18) month rolling forecast (“Forecast”) organized by months
and Product stock keeping units setting forth orders and requested delivery
dates Buyer expects to place for each of the Products to be distributed, sold
and used in the Territory during the eighteen (18) month period commencing with
the beginning of said calendar quarter. Buyer shall make all Forecasts in good
faith given market and other information available to Buyer. Each such Forecast
shall constitute a binding commitment of Buyer to purchase the percentages of
Products set forth below pursuant to Firm Orders issued in accordance with
Section 2.2(b), notwithstanding any change in the quantity of a Product
specified in a subsequent Forecast. Buyer shall be required to purchase that
percentage of the quantity of each of the Products specified in the Forecast for
successive quarters as follows:

 

Period of the Forecast

--------------------------------------------------------------------------------

 

Percentage of each of the Products
that Buyer is required to purchase

--------------------------------------------------------------------------------

[*]

 

[*]%

[*]

 

[*]%

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-5-



--------------------------------------------------------------------------------

(b) Buyer shall purchase Products solely by Firm Orders for such Product. No
terms and conditions contained in any Firm Order, acknowledgment, invoice, bill
of lading, acceptance or other preprinted form issued by either party shall be
effective to the extent they are inconsistent with or modify the terms and
conditions contained herein. Buyer shall submit each such Firm Order to Seller
at least [*] days in advance of the date specified in each Firm Order on which
delivery of the Products is requested.

 

(c) Seller shall promptly notify Buyer in writing if at any time Seller has
reason to believe that Seller will not be able to (i) fill a Firm Order for any
Product in all material respects in accordance with the delivery schedule
specified therein by Buyer and pursuant to the terms and conditions of this
Agreement or (ii) supply Products to Buyer in material satisfaction of the most
recent Forecast, which notice in either case shall provide Buyer with the
details on the extent of the expected shortfall of supply. Upon such notice of a
supply problem, or in any event upon Seller’s failure to satisfy, within the
delivery time frame specified by Buyer, a portion of the Products ordered by
Buyer in compliance with this Agreement, Buyer and Seller will immediately meet
and work together, in good faith, to identify an appropriate resolution to the
supply problem, provided that subsection (d) below shall remain applicable with
respect to any such problem. Any agreed resolution to the supply problem will be
set forth in a writing executed by both parties.

 

(d) In the event Seller cannot or does not properly supply all of Buyer’s
requirements for Products on a timely basis in accordance with this Agreement,
then, upon reasonable prior written notice to Seller, Buyer shall be free to
engage a third party manufacturer of Products or manufacture Products directly
without Seller’s written consent, solely to the extent necessary to ensure a
supply of Products to Buyer sufficient to supply [*]% of Buyer’s needs therefor,
and Seller shall automatically be released from any obligations to supply such
quantities of Product to Buyer.

 

(e) In no event shall Seller have any obligation to supply any Product in excess
of [*]% of the most recent forecast estimated quantity for such Product for such
calendar quarter as described in the most recent Forecast.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-6-



--------------------------------------------------------------------------------

(f) All Products ordered by Buyer shall be consistent with Seller’s current
minimum batch sizes for the related Product, or multiples thereof, as set forth
in Schedule 2.2(f). Seller shall give Buyer not less than six months’ notice
prior to changing its minimum batch sizes, and all such changes in batch size
shall be commercially reasonable.

 

  2.3. Shipment and Delivery.

 

(a) Seller shall use commercially reasonable efforts to ship to Buyer the
Products ordered pursuant to a Firm Order by the requested delivery dates
therefor, F.O.B. the manufacturing facility for each Product. Freight (including
customs clearance costs) and insurance shall be paid by Buyer. Title and risk of
loss for each Firm Order of the Products will pass to Buyer at the time of
delivery of the Products to the designated common carrier for shipment at the
place of shipment. Seller shall package each Product for shipment in accordance
with its customary practices therefor, which practices shall be customary and
reasonable in the pharmaceutical industry with respect to similarly-situated
products, unless otherwise specified in writing by Buyer at least thirty (30)
business days prior to such shipment, in which event any reasonable, documented
extra costs incurred by Seller on account of the packaging changes requested by
Buyer shall be promptly reimbursed by Buyer.

 

(b) Prior to shipment, Seller shall perform release testing pursuant to the
Specifications and all Applicable Laws, including cGMPs and the Product
Approvals.

 

(c) The parties acknowledge and agree that the quantities of any of the Products
delivered to Buyer hereunder may differ by up to ten percent (10%) from the
quantity requested in the Firm Order. In the event that the quantity delivered
hereunder differs from the quantity requested in the Firm Order, Buyer shall pay
Seller for the quantity delivered rather than the quantity requested in the Firm
Order.

 

  2.4. Line Extension Products and New Products.

 

Seller shall have no obligation, express or implied, to develop or assist in the
development of new formulations, dosages, forms of administration, or
preparations for the Products.

 

ARTICLE 3

QUALITY AND REGULATORY MATTERS

 

  3.1. Licenses.

 

Except as otherwise set forth in this Agreement, each party hereto shall, at its
sole cost and expense, maintain in full force and effect all necessary licenses,

 

-7-



--------------------------------------------------------------------------------

approvals, permits and other authorizations required by Applicable Law to carry
out its duties and obligations under this Agreement.

 

  3.2. Regulatory Responsibility.

 

All regulatory matters regarding the Products shall be the responsibility of,
and shall remain under the control of Buyer, subject to Seller’s
responsibilities in matters related to the manufacturing of the Products in
material compliance with Applicable Laws and Product Approvals. Notwithstanding
the foregoing, each party shall promptly provide the other with copies of all
communications received from any regulatory agency or authority concerning the
Products which directly or indirectly affect the manufacturing thereof, and
shall submit copies of all such communications and filings concerning the
Products to be made to any regulatory agency or authority for prior review and
comment at least five (5) business days prior to such submission. Each party
shall provide adequate notice to the other of meetings with a regulatory agency
or authority, whether via electronic means, in person, or otherwise, which
relate to the manufacturing of the Products and will permit the other party to
participate in such meetings if such meetings relate solely to the manufacture
of the Products. Each party shall give due consideration to all comments timely
made by the other which relate solely to the manufacturing of the Products and
shall notify the other, in writing, if it declines to address any such comments,
stating the reason therefor. Seller also shall advise Buyer of any occurrence or
new information which arises out of Seller’s manufacturing or other activities
which may reasonably be expected to have material adverse regulatory compliance
and/or reporting consequences concerning a Product.

 

  3.3. Efficacy and Safety Information.

 

Each party shall furnish the other with efficacy, safety and other information
in its possession, or that may come into its possession, as reasonably requested
to assist each party in the performance of its obligations under this Agreement,
including relevant clinical and safety data included in the applicable ANDA for
the Anusol Cream.

 

  3.4. Change Control

 

(a) For changes to the Specifications or manufacturing processes that are
required by Applicable Laws (collectively, “Required Manufacturing Changes”),
Seller and Buyer shall cooperate in making such changes timely.

 

(b) For changes to the Specifications or manufacturing process that are not
Required Manufacturing Changes (collectively, “Discretionary Manufacturing
Changes”), Seller and Buyer must each agree to any Discretionary Manufacturing
Changes and shall, to the extent commercially reasonable under the
circumstances, cooperate in making such changes as soon as reasonably
practicable, and each agrees that it shall not unreasonably withhold its consent
to such

 

-8-



--------------------------------------------------------------------------------

Discretionary Manufacturing Changes. Notwithstanding the foregoing, Seller’s
standard change control procedures shall be utilized by the parties in reviewing
such changes, subject to the Quality Agreement.

 

(c) Notwithstanding the foregoing, the commercially reasonable, documented,
direct costs, including obsolete raw materials, work-in-process, Product,
packaging and labeling materials (i) associated with Required Manufacturing
Changes shall be born equally by Buyer and Seller, and (ii) associated with
Discretionary Manufacturing Changes shall be borne by the party initiating such
changes.

 

  3.5. Records and Release.

 

Seller shall keep complete, accurate and authentic accounts, notes, data and
records of the work performed under this Agreement and shall maintain complete
and adequate records pertaining to the methods and facilities used by it for the
manufacture, processing, testing, packing, labeling, holding and distribution of
Products in accordance with the Applicable Laws, including cGMPs and Product
Approvals. Seller shall provide Buyer with copies of certificates of analysis,
certification of compliance, and such other documents as set forth in Section
5.3 of the Quality Agreement.

 

  3.6. Stability Testing.

 

Effective upon such date as Buyer has identified, qualified, and engaged an
alternative laboratory for the conduct of quality control and stability testing
(the “Stability Date”), Buyer shall thereafter at all times be solely
responsible for (a) taking and maintaining quality control and stability samples
of all Products delivered to Buyer (including the Inventory (as defined in the
APA) and Products purchased hereunder), and (b) testing stability samples of all
Inventory and Products purchased hereunder. Provided that Seller shall be in
compliance with Seller’s obligations set forth in Section 3.13, Buyer shall use
reasonable efforts to engage such an alternative laboratory as soon as
reasonably practicable and in any event not later than the termination or
expiration of this Agreement. Promptly after the Stability Date, Seller shall
transfer to Buyer or Buyer’s designee Seller’s existing stability samples for
the Products. Notwithstanding the foregoing, until such time as Buyer has
identified, qualified, and engaged an alternative laboratory for the conduct of
such quality control and stability testing, which (provided that Seller shall be
in compliance with Seller’s obligations set forth in Section 3.13) shall not be
later than the termination or expiration of this Agreement, Seller shall have
full responsibility for all responsibilities and duties described in the first
sentence of this Section 3.6 with respect to quality control and stability
testing; provided however, that Buyer shall compensate Seller for all services
provided under this Section 3.6 at the rates set forth in Schedule 3.6 hereto.
Buyer shall pay any invoice for such services within thirty (30) days after
Buyer’s receipt of such invoice

 

-9-



--------------------------------------------------------------------------------

from Seller. Except as otherwise described herein or in the Quality Agreement,
Buyer shall be solely responsible for all release and/or process testing
regarding the Products.

 

  3.7. Recalls; Product Technical Complaints.

 

(a) During the term of this Agreement, each party shall promptly inform the
other by telephone and in writing in the event any circumstances occur which may
precipitate a recall, market withdrawal, or field correction of any Products.
Buyer shall have the sole authority and responsibility to respond to any
regulatory agencies (subject to Seller’s responsibilities in matters related to
the manufacturing of the Products in material compliance with Applicable Laws),
to respond to product technical complaints and medical complaints and, subject
to Section 3.7(b) and 3.7(c), to handle all recalls, market withdrawals, and
field corrections of the Products in accordance with Applicable Law at Buyer’s
cost and expense.

 

(b) Each party shall promptly (but in any case, not later than 48 hours) notify
the other party in writing of any decision, order, request or directive of a
court or other governmental authority to recall, withdraw, or field correct a
Product. Buyer shall be solely responsible for determining, in its sole
discretion, if and when to issue any recall, withdrawal, or field correction
(but shall comply with all Applicable Laws in making such determination) and,
subject to Section 3.7(c), for the cost and expense of any such recall,
withdrawal, or field correction of the Products, provided, however, that Buyer
shall give due consideration to all comments timely made by Seller relating to
the manufacturing of the Product and shall notify Seller, in writing, if it
declines to address any such comments, stating the reason therefor. Seller shall
be entitled to effect any product recall, market withdrawal, or field correction
with respect to Products, including Products sold or distributed by Seller prior
to the Effective Date, without Buyer’s prior written consent, required to comply
with any Applicable Laws; Seller shall not effect any other product recall,
market withdrawal, or field correction with respect to Products without Buyer’s
prior written consent. If a Product recall, market withdrawal or field
correction does not result solely from Seller’s gross negligence, willful
misconduct or a breach of Section 7.1(a), then Seller shall be relieved of its
obligations to supply the Product hereunder until the cause of such recall,
withdrawal, or field correction has been resolved to the reasonable satisfaction
of the parties and the FDA.

 

(c) In the event of any Product recall, withdrawal or field correction resulting
solely from Seller’s gross negligence, willful misconduct or a breach of Section
7.1(a), Seller shall, as Buyer’s sole remedy with respect to the costs of such
recall, market withdrawal, or field correction, (i) bear all reasonable costs
associated with such recalls, market withdrawals, or field correction provided
that Seller shall have no obligation to reimburse Buyer for any consequential
damages

 

-10-



--------------------------------------------------------------------------------

incurred in connection therewith, including any lost profits, and (ii) at the
election of Buyer, either:

 

(A) supply additional Product as soon as reasonably practicable, without charge
to Buyer, in an amount sufficient to replace the amount of the Product recalled,
withdrawn, or subject to field correction; or

 

(B) refund to Buyer or give credit to Buyer against outstanding receivables due
from Buyer against the Purchase Price for shipments of the Product to be
delivered to Buyer in the future, as requested by Buyer in its sole discretion,
in amounts equal to the price paid by Buyer to Seller for Products so recalled,
withdrawn, or subject to field correction, plus the reasonable transportation
and/or disposal costs incurred by Buyer and not recovered by Buyer in respect of
such recalled, withdrawn, or field corrected Products.

 

Notwithstanding the foregoing, neither Seller’s indemnification obligations
under Section 8.1 nor liability with respect to product liability or personal
injury resulting from Seller’s gross negligence, intentional misconduct, or
breach of Section 7.1(a) shall be in any way limited by this Section 3.7(c).

 

  3.8. Notice of Government Inspections.

 

Each party agrees that it will (a) advise the other of any requests by any
governmental agency for any inspections with respect to the manufacturing of
Products, (b) provide the other with copies of any correspondence related
thereto, and, to the extent it becomes aware of the results, observations and/or
outcome of any inspections or audits of the facilities or operations involved in
the manufacture, processing, testing or packaging of the Products conducted by
governmental agencies, including the FDA, and (c) notify the other of any such
information as it relates to the Products within three (3) days of obtaining the
information.

 

  3.9. Government Inquiries.

 

Upon being contacted by any federal, state, or local agency for any regulatory
purpose pertaining specifically to this Agreement or to the Products, including
notice of the initiation of any inquiries, notices or inspection activity by any
governmental or regulatory authority, a party shall immediately notify the other
party and provide the other with (a) a reasonable description of any such
inquiries and related documentation (including any FDA Establishment Inspection
Report Form 483 or FDA warning letter), (b) an opportunity to advise and comment
with respect thereto and (c) if appropriate, participate with respect thereto if
such matters relates solely to the Products. Either party may permit unannounced
inspections of Products or facilities by a regulatory agency with competent
jurisdiction and respond to the extent necessary to comply with its obligations
under Applicable Law.

 

-11-



--------------------------------------------------------------------------------

  3.10. Medical Inquiries.

 

Buyer shall handle all medical inquiries concerning the Products. Seller shall
notify Buyer of any medical information requests and/or medical inquiries.

 

  3.11. Adverse Drug Events.

 

Each party shall promptly notify the other party in writing of any event(s) that
materially affect(s) or could reasonably be expected to materially affect the
marketing of the Product, including adverse drug reactions, side effects,
injuries, toxicity or sensitivity reactions, and governmental inquiries. Serious
Adverse Events (as defined below) for any of the Products learned of by Seller
shall be submitted in writing to Buyer within two (2) business days from the
date of learning thereof. Non-Serious Adverse Events (as defined below) for any
of the Products learned of by Seller shall be submitted in writing to Buyer no
more than five (5) business days from the date of learning thereof. Buyer and/or
its Affiliates shall have the sole responsibility for reporting and responding
to adverse drug events to the applicable regulatory authorities; provided, that
Seller may take such actions (including issuing such reports) as it reasonably
determines are required of it as a manufacturer or supplier of Products by
Applicable Laws. Each party shall promptly provide the other with copies of all
periodic reports and product safety update reports relating to any of the
Products which are filed or received from third parties. “Serious Adverse Event”
shall mean any serious and unexpected adverse drug experience as defined by FDA
in 21 C.F.R. §§ 310.305 and 314.80, associated with the use of any of the
Products in humans, whether or not considered drug related. “Non-Serious Adverse
Event” shall mean any adverse drug experience associated with the use of any of
the Products in humans, whether or not considered drug related, which is not a
Serious Adverse Event.

 

  3.12. Product Complaints; Quality Agreement.

 

Buyer shall have the sole authority and responsibility to respond to any
regulatory agencies with respect to product complaints and to respond to product
complaints relating to any of the Products. The parties shall enter into a
quality agreement, in the form attached hereto as Schedule 3.12 (“Quality
Agreement”), immediately upon execution of this Agreement. In the event the
terms of this Agreement and the Quality Agreement materially and explicitly
conflict, the terms of this Agreement shall govern.

 

  3.13. Alternative Manufacturers; Technology Transfer.

 

(a) Subject to the terms and conditions set forth herein, Seller shall upon
reasonable prior notice from Buyer, reasonably assist Buyer in designating
alternative supplier(s) of any Product(s) and qualifying and enabling Buyer, any
alternative suppliers, and their manufacturing sites to manufacture and supply
such Product(s) in accordance with all Applicable Laws, Product Approvals, and
the

 

-12-



--------------------------------------------------------------------------------

Specifications, including (i) the transfer and disclosure of, and enablement of
such parties and sites with respect to, Licensed Technology and (ii) the
provision of relevant technical documentation, technical expertise, and
development reports and/or historical documentation reasonably necessary for the
transfer and qualification of both analytical methodologies and manufacturing
processes with respect to such parties and sites. All such assistance shall be
provided during Seller’s normal business hours at times and locations to be
mutually agreed upon by the parties. Seller shall have no obligation to provide
more than [*] man-hours of such assistance to Buyer nor to provide such
assistance at any time after [*] months after the termination or expiration of
this Agreement. In the event such assistance is provided at Seller’s facility,
Buyer’s visit to such facility shall be subject to, and Buyer shall comply with,
Seller’s safety and security policies for such facility.

 

(b) Buyer shall (i) pay Seller for such assistance at a rate equal to two
hundred dollars ($200) per hour and (ii) reimburse Seller for all reasonable,
documented travel and other out-of-pocket expenses incurred by Seller in
providing such assistance. Buyer shall pay any invoice for such assistance
within thirty (30) days of Buyer’s receipt of such invoice from Seller.

 

(c) In addition, upon termination or expiration of this Agreement with respect
to the Anusol Cream Product, Seller shall promptly transfer to Buyer the
tangible embodiment of the Anusol Mold (as defined in the License Agreement
dated February 28, 1998, by and between Warner-Lambert Company, Parke, Davie &
Company, and Parkedale, granting Parkedale certain rights with respect thereto)
used by Seller to manufacture such Product to the extent Seller has the right to
do so or on an [*] basis, provided that Buyer pays for the cost of packaging and
shipping thereof.

 

(d) Seller expressly agrees that (i) Seller’s obligations under this Section
3.13 are necessary and reasonable in order to ensure that Buyer enjoys the
benefit of the assets purchased pursuant to the APA and (ii) monetary damages
would be inadequate to compensate Buyer for Seller’s breach of this Section
3.13. Accordingly, Seller agrees and acknowledges that Buyer shall be entitled
to specific performance by Seller of its obligations under this Section 3.13
with respect to any breach by Seller of this Section 3.13.

 

  3.14. Quality Audits.

 

Seller will permit Buyer to inspect those portions of the manufacturing
facilities in which the Products are manufactured upon thirty (30) days advance
notice and during regular business hours to ascertain compliance with cGMPs,
Applicable Laws, and this Agreement. Such audits shall be performed in a manner
of not more than once annually or as otherwise provided in the Quality
Agreement. Buyer representatives conducting such audits shall follow all
security and facility access procedures as reasonably required by Seller. The
parties agree to use

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-13-



--------------------------------------------------------------------------------

commercially reasonable efforts to promptly resolve any quality issues raised by
such inspections.

 

ARTICLE 4

PRICE AND PAYMENT TERMS

 

  4.1. Purchase Price.

 

(a) Buyer shall purchase from Seller, and Seller shall sell to Buyer, each
Product at a price equal to that set forth on Schedule 4.1(a) with respect to
such Product, subject to adjustment as set forth in this Section 4.1 (the
“Purchase Price”). Effective July 1, 2005, the Purchase Price shall increase by
an amount equal to the percentage change increase, if any, in the U.S.
Department of Labor’s Pharmaceutical Producer Price Index – “Preparations,
Ethical Prescriptions” (the “PPPI”) over the preceding year, provided that, in
any event, the amount of such increase shall not exceed [*] percent ([*]%) of
the original Purchase Price.

 

(b) In addition to the Purchase Price, Buyer shall pay all actual freight,
insurance and government sales, use, excise, property, import, export or similar
taxes or excises imposed on purchases for resale, and duties and other fees
(except tax on income to Seller) incurred in connection with the sale and
shipment of the Products to Buyer.

 

(c) Payments to Seller for the Purchase Price of delivered Products shall be
made by Buyer within thirty (30) days after the later of (i) the date of
shipment thereof and (ii) the date of invoice from Seller.

 

  4.2. Distribution, Warehousing, Billing, Pricing.

 

Buyer (and/or its Affiliates) shall have the sole responsibility for the
distribution, warehousing, billing and order confirmation of the Products after
receipt at the designated destination and for the collection of receivables
resulting from sales of the Products. As between Buyer and Seller, Buyer shall
have the sole authority to determine the resale price of the Products during the
term of this Agreement, including resale price increases and decreases and the
timing thereof.

 

  4.3. Labeling and Packaging Costs.

 

Buyer shall reimburse Seller for the reasonable, documented direct costs of any
manufacturing, packaging, and labeling materials and components paid for by
Seller in reasonable reliance upon Forecasts submitted by Buyer hereunder which
become obsolete and which cannot be returned for a refund or otherwise used by
Seller upon and due to any change by Buyer or its Affiliates in the packaging or
labeling of the Product. At its option, Buyer will pay for the reasonable,

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

-14-



--------------------------------------------------------------------------------

documented costs of the return or destruction of the obsolete materials or
components.

 

  4.4. Currency.

 

All payments to be made under this Agreement shall be made in United States
currency.

 

  4.5. Late Payments.

 

In the event that any payment due hereunder is not made when due, the payment
shall accrue interest from the date due at the rate of 18% per annum;, provided
that in no event shall such rate exceed the maximum legal annual interest rate.
The payment of such interest shall not limit Seller from exercising any other
rights it may have as a consequence of the lateness of any payment.

 

ARTICLE 5

INSPECTION OF PRODUCTS

 

  5.1. Inspection by Buyer.

 

Within thirty (30) days from the date of delivery of Products to the destination
specified by Buyer, Buyer may inspect and analyze such Products delivered to
Buyer for purposes of determining whether the Products meet their Specifications
and comply with all Applicable Laws, including cGMPs, in all material respects
(“Acceptable Products”). Buyer shall notify Seller in writing within such thirty
(30) day period of any Product or portion thereof which Buyer is returning
because it is not an Acceptable Product. If Seller does not receive such notice
within such thirty (30) day period, the shipped Products will be deemed accepted
as Acceptable Products.

 

  5.2. Disputes over Products.

 

If Seller, after good faith consultation with Buyer, disputes any finding by
Buyer that a Product is not an Acceptable Product, then representative samples
of such Product shall be forwarded to an independent third party jointly
selected by Seller and Buyer, in their reasonable discretion, for analysis,
which analysis shall be performed in compliance with industry standards and
applicable FDA regulations and governmental regulations for re-testing of
pharmaceutical products. The findings of such third party regarding whether the
Product was an Acceptable Product shall be binding upon the parties. The cost of
such analysis by such third party shall be borne by the party whose
determination of whether or not the Product was an Acceptable Product differed
from such conclusion of such third party.

 

-15-



--------------------------------------------------------------------------------

  5.3. Replacement of Products that are not Acceptable Products.

 

Seller shall, at Buyer’s option, in Buyer’s sole discretion, either replace any
Product order, or portion thereof, which is not an Acceptable Product, as soon
as reasonably practicable at Seller’s cost and expense, including shipping
costs, or promptly refund to Buyer the payments made for such returned Products.
At the sole option of Seller, said Product may be returned to Seller, at
Seller’s expense including shipping costs, or destroyed in an environmentally
acceptable manner, in accordance with applicable governmental regulations, at
Seller’s expense. This Section 5.3 sets forth Buyer’s sole remedy for any
Products that are rejected by Buyer under Section 5.1 as not being Acceptable
Products. Seller shall have no liability to Buyer under this Section 5.3 if a
Product fails to meet Specifications if such Product (a) has been subject to
misuse, negligence or accident other than by Seller or its agents,
representatives, or subcontractors, or (b) has been stored, handled or used by
Salix or third parties other than Seller’s agents, representatives, or
subcontractors in a manner contrary to Applicable Laws.

 

ARTICLE 6

TERM OF THE AGREEMENT

 

  6.1. Term.

 

This Agreement shall become effective as of the Effective Date and shall expire
upon the second (2nd) anniversary of the Effective Date (the “Term”), unless
sooner terminated as provided in this Article 6.

 

  6.2. Termination.

 

(a) Either party may immediately terminate this Agreement without liability to
the other party (i) if the other party materially breaches this Agreement or the
Asset Purchase Agreement and fails to cure that breach within thirty (30) days
after receiving written notice of the breach or (ii) in the event that the other
party is adjudged bankrupt or enters into an assignment for the benefit of its
creditors.

 

(b) Buyer may also terminate this Agreement for its convenience upon thirty (30)
days prior written notice to Seller.

 

(c) Notwithstanding the foregoing, with respect to any breach by Seller not
cured within the aforementioned thirty (30) period or Buyer’s exercise of its
termination right under Section 6.2(b), Buyer shall have the right upon written
notice to Seller, in lieu of terminating this Agreement in its entirety, to
terminate this Agreement solely with respect to a particular Product and upon

 

-16-



--------------------------------------------------------------------------------

such notice, the Agreement shall be deemed terminated with respect to such
Product. For the avoidance of doubt, the parties acknowledge and agree that in
the event of termination of this Agreement solely with respect to a particular
Product, Section 6.3 shall apply with respect to such Product and the
termination and survival portion of Section 3.6 and 3.13 shall apply with
respect to such Product.

 

  6.3. Effects of Termination.

 

(a) Upon termination of this Agreement for any reason:

 

  (i) Buyer shall purchase from Seller (1) any Products which have been Firm
Ordered through the effective date of termination and which comply with the
warranties of Seller set forth in Section 7.1(a), and (2) any additional
Products in Seller’s inventory that are in finished form and which comply with
the warranties of Seller set forth in Section 7.1(a), in each case at the
applicable Purchase Price; and

 

  (ii) Buyer shall pay Seller for all reasonable, documented direct costs
associated with raw materials or components used in manufacturing, packaging, or
labeling the Products, to the extent that such materials or components were
purchased in reasonable quantities based on Forecasts submitted by Buyer
hereunder, which Seller determines, in its reasonable discretion, that it cannot
practicably reuse in the manufacturing, packaging, or labeling of other products
or return for a full refund or credit. At its option, Buyer will pay for the
return or destruction of the obsolete materials or components.

 

(b) Neither the termination nor expiration of this Agreement shall release or
operate to discharge either party from any liability or obligation that may have
accrued prior to such termination or expiration. Any termination of this
Agreement as provided herein shall not be an exclusive remedy but shall be in
addition to any remedies whatsoever that may be available to the terminating
party, subject to the limitations and exclusions set forth herein.

 

(c) Notwithstanding the giving of any notice of termination pursuant to this
Article 6, and, each party shall continue to fulfill its obligations under this
Agreement at all times until the effective date of any such termination.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

  7.1. Seller Warranties.

 

(a) Seller warrants that each Product manufactured by or for Seller and sold to
the Buyer under this Agreement:

 

  (i) will meet the Specifications therefor at the time the same is tendered to
the common carrier for delivery to the Buyer; and

 

  (ii) shall be manufactured, labeled and packaged in all material respects in
accordance with Applicable Law, cGMPs and Product Approvals (if applicable),
except to the extent that such noncompliance is attributable to specific written
instructions from Buyer or the Buyer has assumed responsibility for such
manufacturing, labeling and/or packaging.

 

(b) Seller further represents and warrants to Buyer that:

 

(i) to Seller’s knowledge, Seller has all rights, approvals, consents,
qualifications, and registrations of any kind reasonably required for Seller to
perform under this Agreement; and

 

(ii) there are no outstanding agreements binding on Seller or Seller’s assets
that would materially adversely affect Seller’s ability to perform under this
Agreement.

 

  7.2. Buyer Warranties.

 

Buyer represents and warrants to Seller that:

 

(a) Buyer shall at all times handle, warehouse, store, market, sell, distribute
and otherwise dispose of the Products in accordance with customary industry
practice and in material compliance with all Applicable Laws, including cGMPs
and Product labeling and Specifications;

 

(b) Buyer has all applicable licenses, registrations and permits necessary to
take control of such Products;

 

(c) Buyer will make any filings that are required to be made by it under any
ANDA transferred to it by Seller, including the filing of any “adverse event
reports” as required by Applicable Law, and

 

-18-



--------------------------------------------------------------------------------

(d) Buyer will not knowingly sell or distribute the Products to any party
outside of the Territory nor to a party inside the Territory that intends to
sell or distribute the Products outside of the Territory.

 

  7.3. DISCLAIMER OF WARRANTIES.

 

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR ANY RELATED AGREEMENT, THERE
ARE NO OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT
OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, MADE OR GIVEN BY EITHER PARTY
HEREUNDER, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OF ANY PRODUCT, NON-INFRINGEMENT, QUALITY, PERFORMANCE OR OTHERWISE OR
FOR ANY ASSISTANCE OR SERVICE PROVIDED HEREUNDER.

 

  7.4. No Reliance by Third Parties.

 

The representations and warranties of a party set forth in this Agreement are
intended for the sole and exclusive benefit of the other party hereto, and may
not be relied upon by any third party.

 

ARTICLE 8

INDEMNIFICATION; INSURANCE

 

  8.1. Indemnification by Seller.

 

Seller shall defend, indemnify and hold Buyer and its Affiliates, and their
respective officers, directors, employees, successors and assigns, harmless from
and against any and all claims, liabilities, losses, costs, actions, suits,
damages and expenses (other than special, incidental, consequential or punitive
damages, but including attorneys’ fees and costs) from a third-party claim (a)
arising out of any breach by Seller of this Agreement or (b) for personal injury
or tangible property damage arising from Seller’s gross negligence of willful
misconduct hereunder; provided, however, that Seller shall not be required to
indemnify Buyer with respect to any such claim, liability, loss, cost, action,
suit, damage or expense under this Section 8.1 to the extent the same (i) is
otherwise covered by Buyer’s indemnification obligation in Section 8.2, or (ii)
arises from Buyer’s negligent act or omission or intentional misconduct or that
of any Buyer Affiliate, or (iii) arises with respect to any action taken by
Seller upon the written direction of Buyer or (iv) arises from Buyer’s failure
to implement reasonable mitigation efforts within Buyer’s control after Buyer
has obtained knowledge of a Product defect or non-conformity.

 

-19-



--------------------------------------------------------------------------------

  8.2. Indemnification by Buyer.

 

Buyer shall defend, indemnify and hold Seller and its Affiliates, and their
respective officers, directors, employees, successors and assigns, harmless from
and against any and all claims, liabilities, losses, costs, actions, suits,
damages and expenses (other than special, incidental, consequential or punitive
damages, but including attorneys’ fees and costs) from a third-party claim (a)
arising out of any breach by Buyer of this Agreement or (b) for personal injury
or tangible property damage arising from Buyer’s gross negligence of willful
misconduct hereunder; or (c) arising out of the performance or nonperformance of
Buyer’s obligations under this Agreement; provided, however, that Buyer shall
not be required to indemnify Seller with respect to any such claim, liability,
loss, cost, action, suit, damage or expense under this Section 8.2 to the extent
covered by Seller’s indemnification obligation in Section 8.1, or which arises
from Seller’s negligent act or omission, intentional misconduct or that of any
Seller Affiliate.

 

  8.3. Procedures.

 

A party (the “Indemnitee”) which intends to claim indemnification under this
Article 8 shall notify the other party (the “Indemnitor”) within a reasonable
time in writing of any action, claim or liability in respect of which the
Indemnitee believes it is entitled to claim indemnification, provided that the
failure to give timely notice to the Indemnitor shall not release the Indemnitor
from any liability to the Indemnitee to the extent the Indemnitor (including its
right to defend) is not prejudiced thereby. The Indemnitor shall have the right,
by notice to the Indemnitee, to assume the defense of any such action or claim
within the fifteen (15) day period after the Indemnitor’s receipt of notice of
any action or claim with counsel of the Indemnitor’s choice and at the sole cost
of the Indemnitor. If the Indemnitor does not so assume the defense of such
third party claim, then the Indemnitee may assume such defense with reasonable
counsel of its choice and at the sole cost of the Indemnitor, provided such
costs are reasonable and documented. If the Indemnitor so assumes such defense,
then the Indemnitee may participate therein through counsel of its choice, but
at the sole cost of the Indemnitee. The party not assuming the defense of any
such claim shall render all reasonable assistance as is requested to the party
assuming such defense, and all reasonable out-of-pocket costs of such assistance
shall be for the account of the Indemnitor. No such claim shall be settled other
than by the party defending the same; provided that Indemnitor shall not,
without the Indemnitee’s prior written consent, enter into any settlement of any
such action or claim which (a) imposes on the Indemnitee any liability or
obligation which cannot be assumed and performed in full by the Indemnitor or
(b) admits fault on the part of Indemnitee, provided that Indemnitor promptly
and fully performs and/or assumes any such liability or obligation.

 

  8.4. Insurance.

 

(a) Buyer. Buyer covenants that, prior to offering for sale of any Products to
any third party, shall obtain comprehensive general liability insurance

 

-20-



--------------------------------------------------------------------------------

and products liability insurance coverage with reputable and financially secure
insurance carrier(s) covering such risks as are reasonably appropriate to sound
business judgment and Buyer’s obligations and activities contemplated by this
Agreement, in an amount reasonably sufficient to protect against liability under
this Agreement. At Seller’s written request, Buyer shall furnish a Certificate
of Insurance evidencing primary coverage and requiring thirty (30) days’ prior
written notification of cancellation to Seller.

 

(b) Seller. Seller covenants that Seller shall obtain and maintain comprehensive
general liability insurance and products liability insurance coverage with
reputable and financially secure insurance carrier(s) covering such risks as are
reasonably appropriate to sound business judgment and Seller’s obligations and
activities contemplated by this Agreement, in an amount reasonably sufficient to
protect against its liability under this Agreement. At Buyer’s written request,
Seller shall furnish a Certificate of Insurance evidencing primary coverage and
shall provide thirty (30) days’ prior written notification of cancellation to
Buyer.

 

  8.5. Further Limitations.

 

(a) NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, NO PARTY SHALL IN ANY
EVENT BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, STOCKHOLDERS, AGENTS OR REPRESENTATIVES ON ACCOUNT OF ANY BREACH
HEREOF OR ANY INDEMNITY OBLIGATION SET FORTH HEREIN FOR ANY INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS,
LOSS OF USE, DAMAGE TO GOODWILL OR LOSS OF BUSINESS).

 

(b) Any action for breach of this Agreement must be commenced within twelve (12)
months after the end of the term of this Agreement; provided that this Section
8.5(b) shall not apply to any claim by either party for indemnification under
Section 8.1 or 8.2, or to any claim by either party for breach of the other
party’s indemnity obligation.

 

(c) Seller and the Buyer shall cooperate with each other in resolving any claim
or liability with respect to which one party is obligated to indemnify the other
under this Agreement, including without limitation, by making commercially
reasonable efforts to mitigate or resolve any such claim or liability.

 

(d) The amount of any loss, liability, damage or expense for which
indemnification is provided under this Article 8 shall be net of any amounts
actually recovered by the indemnified party in respect of such loss, liability,
damage or expense under its insurance policies.

 

-21-



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

 

  9.1. Confidential Information.

 

(a) All Buyer technical, business, and marketing information provided to Seller,
including any information acquired by Buyer from Seller under the APA) is
considered by Buyer to be proprietary and confidential (hereinafter the “Buyer
Confidential Information”). Similarly, all Seller technical and business
information provided to Buyer (excluding information acquired by Buyer from
Seller under the APA) is considered by Seller to be proprietary and confidential
(hereinafter “Seller Confidential Information” and together with the Buyer
Confidential Information, the “Confidential Information”). Each party agrees to
treat the other party’s Confidential Information as such, according such
Confidential Information the same protections as it provides to its own
proprietary and confidential information of a similar nature, which shall be no
less than reasonable level of such protection. Each party agrees that it shall
not use any of the other party’s Confidential Information for any purpose other
than for the purposes of exercising its rights or fulfilling its obligations
under this Agreement, the APA, or any related agreements.

 

(b) The confidentiality obligations of this Section 9.1 shall not extend to
information which:

 

  (i) is or was disclosed by the discloser and was known to the recipient prior
to such disclosure, as evidenced by written records kept by the receiving party
in the normal course of business; or

 

  (ii) is or becomes known to the public through no fault, action, or omission
by the recipient; or

 

  (iii) is disclosed to the recipient without restriction on disclosure by a
third party not (1) under an obligation of secrecy to the discloser or (2)
providing Products to Seller as permitted hereby.

 

(c) Each party acknowledges and agrees that (i) its obligations under this
Section 9.1 are necessary and reasonable to protect the discloser and its
business, (ii) any violation of these provisions could cause irreparable injury
to the discloser for which money damages would be inadequate, and (iii) as a
result, the discloser may be entitled to seek injunctive relief against the
threatened breach of the provisions of this Section 9.1. The parties agree to
cooperate with respect to requests for confidential treatment to be submitted to
the Securities and Exchange Commission with respect to certain portions of this
Agreement.

 

-22-



--------------------------------------------------------------------------------

(d) The terms of the confidentiality agreement previously executed between Buyer
and Seller dated July 25, 2003 (the “Confidentiality Agreement”) are hereby
superceded by the terms of this Section 9.1, provided that (i) neither party is
discharged from any liability or obligation that may have accrued under the
Confidentiality Agreement prior to the execution of this Agreement and (ii) both
parties shall remain bound to the terms of such Agreement with respect to any
confidential information disclosed thereunder that is not the subject of, nor
disclosed pursuant to, this Agreement or the APA.

 

  9.2. Notices.

 

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, prepaid telex, cable, courier, telegram or facsimile and confirmed in
writing, or mailed first class, postage prepaid, by registered or certified
mail, return receipt requested (mailed notices and notices sent by telex, cable
or telegram shall be deemed to have been given on the date received) as follows:

 

If to Buyer, as follows:

 

Salix Pharmaceuticals, Inc.

8540 Colonnade Center Drive

Suite 501

Raleigh, North Carolina 27615

Attention: General Counsel

Telephone: (919) 862-1000

Facsimile: (919) 862-1095

 

If to Seller, as follows:

 

King Pharmaceuticals, Inc.

501 Fifth Street

Bristol, Tennessee 37620

Attention: President

Facsimile: (423) 989-8055

 

with a copy (which shall not constitute notice) to:

 

King Pharmaceuticals, Inc.

501 Fifth Street

Bristol, Tennessee 37620

Attention: General Counsel/Legal Affairs

Facsimile: (423) 989-6282

 

-23-



--------------------------------------------------------------------------------

or in any case to such other address or addresses as hereafter shall be
furnished as provided in this Section 9.2 by any party hereto to the other
party.

 

  9.3. Entire Agreement.

 

This Agreement, its schedules, and the APA constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements or understandings of the parties relating thereto.

 

  9.4. Waiver; Remedies.

 

No delay on the part of Seller or Buyer in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of either Seller or Buyer of any right, power or privilege hereunder
operate as a waiver of any other right, power or privilege hereunder nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.

 

  9.5. Amendment.

 

This Agreement may be modified or amended only by written agreement of the
parties hereto.

 

  9.6. No Third-Party Rights.

 

No provision of this Agreement shall be deemed or construed in any way to result
in the creation of any rights in or obligations to any Person not a party to
this Agreement.

 

  9.7. Successors and Assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that neither Seller nor Buyer may assign any of its rights, duties or
obligations hereunder without the prior written consent of the other, which
consent shall not be unreasonably withheld; further provided, however, that
either party may assign this Agreement without such consent to an Affiliate or
in connection with the transfer or sale of all or substantially all of its
assets or business, its merger, or consolidation with another business entity.
Any purported assignment without a required consent shall be void. Any permitted
assignee shall assume all obligations of its assignor under this Agreement,
provided that no assignment shall relieve either party of the performance of any
accrued obligation.

 

-24-



--------------------------------------------------------------------------------

  9.8. Governing Law.

 

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware excluding any choice of law rules which may direct the
application of the law of another state.

 

  9.9. Further Assurances.

 

Each party shall execute and deliver such additional instruments and other
documents and use all commercially reasonable efforts to take or cause to be
taken, all actions and to do, or cause to be done, all things necessary under
applicable law to consummate the transactions contemplated hereby.

 

  9.10. Interpretation.

 

The parties hereto acknowledge and agree that: (a) each party and its
representatives have reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the terms and provisions of
this Agreement shall be construed fairly as to each party hereto and not in
favor of or against either party regardless of which party was generally
responsible for the preparation or drafting of this Agreement; (c) all section
titles or captions contained in this Agreement or in any Appendix, Exhibit or
Schedule referred to herein or annexed to this Agreement are for convenience
only, shall not be deemed a part of this Agreement and shall not affect the
meaning or interpretation of this Agreement; and (d) each Appendix, Exhibit and
Schedule hereto is incorporated by reference and made a part of this Agreement.

 

  9.11. No Joint Venture.

 

Nothing contained herein shall be deemed to create any joint venture or
partnership between the parties hereto, and, except as is expressly set forth
herein, neither party shall have any right by virtue of this Agreement to bind
the other party in any manner whatsoever.

 

  9.12. Severability.

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective while this Agreement
remains in effect, the legality, validity and enforceability of the remaining
provisions shall not be affected thereby.

 

  9.13. Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute a single
instrument.

 

-25-



--------------------------------------------------------------------------------

  9.14. Force Majeure.

 

Neither party shall be liable to the other party for any failure to perform as
required by this Agreement (other than the obligation to pay money) if the
failure to perform is due to circumstances reasonably beyond such party’s
control including acts of God, civil disorders or commotions, acts of
aggression, fire, explosions, floods, drought, war, sabotage, embargo, utility
failures, material shortages, labor disturbances, a national health emergency,
or appropriations of property (a “Force Majeure Event”). A party whose
performance is affected by a Force Majeure Event shall take prompt action using
its reasonable best efforts to remedy the effects of the Force Majeure Event.

 

  9.15. Survival.

 

The provisions of Articles and Sections 3.5 (to the extent applicable), 3.7,
3.13, 5, 6.3, 7, 8 and 9 shall survive the expiration or termination of this
Agreement.

 

[The remainder of this page intentionally left blank.]

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed,
this Supply Agreement as of the date first above written.

 

Seller:

KING PHARMACEUTICALS, INC.

By:

 

/s/ Brian A. Markison

Name:

 

Brian A. Markison

Title:

 

Acting President and Chief Executive Officer

PARKEDALE PHARMACEUTICALS, INC.

By:

 

/s/ Brian A. Markison

Name:

 

Brian A. Markison

Title:

 

Acting President and Chief Executive Officer

BUYER:

SALIX PHARMACEUTICALS, LTD.

By:

 

/s/ Carolyn J. Logan

Name:

 

Carolyn J. Logan

Title:

 

President and Chief Executive Officer

SALIX PHARMACEUTICALS, INC.

By:

 

/s/ Carolyn J. Logan

Name:

 

Carolyn J. Logan

Title:

 

President and Chief Executive Officer

 



--------------------------------------------------------------------------------

SCHEDULE 2.2(f)

 

Minimum Batch Sizes

 

Product Description

--------------------------------------------------------------------------------

      

Anusol-HC® 2.5% cream – 30g Tube

   [ *]

Anusol-HC® 25mg suppository – pkg of 12

   [ *]

Anusol-HC® 25mg suppository – pkg of 24

   [ *]

Proctocort® 30mg suppository – pkg of 12

   [ *]

Proctocort® 30mg suppository – pkg of 24

   [ *]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

SCHEDULE 3.6

 

Stability Testing Charges

 

With respect to Anusol Cream, the cost to Buyer is $[*] for each set of test
requirements to be performed at each specified test point, for which there are 8
separate test points for the Product (i.e., initial, 3 months, 6 months, etc.),
or $[*] paid in advance for the full series of tests over the 8 separate test
points.

 

With respect to Anusol and Proctocort Suppositories, the cost to Buyer is $[*]
for each set of test requirements to be performed at each specified test point,
for which there are 8 separate test points for the products (i.e., initial, 3
months, 6 months, etc.), or $[*] paid in advance for the full series of tests
over the 8 separate test points.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

SCHEDULE 4.1(a)

 

Initial Purchase Price

 

Effective Until June 30, 2005

 

Product Description

--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

 

Anusol-HC® 2.5% cream – 30g tube

   $ [ *]

Anusol-HC® 25mg suppository – pkg of 12

   $ [ *]

Anusol-HC® 25mg suppository – pkg of 24

   $ [ *]

Proctocort® 30mg suppository – pkg of 12

   $ [ *]

Proctocort® 30mg suppository – pkg of 24

   $ [ *]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.